TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00193-CV






Rebecca C. Gallardo, Appellant



v.



Hartford Accident and Indemnity Company, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT


NO. 489,064, HONORABLE MARY PEARL WILLIAMS, JUDGE PRESIDING 






PER CURIAM


	Appellant Rebecca C. Gallardo, seeking to appeal the trial court's judgment in favor of
appellee Hartford Accident and Indemnity Company, asks this Court to extend the time to file her cost
bond.  See Tex. R. App. P. 41(a)(2).  Following the trial court's judgment, Gallardo timely filed an affidavit
of inability to pay costs on appeal.  See id. 40(a)(3)(A), 41(a)(1).  Hartford contested Gallardo's affidavit
and the trial court, after a hearing, ordered Gallardo to post a bond within ten days.  See id. 40(a)(3)(F),
41(a)(2).

	The ten days expired on April 14, 1997, and within fifteen days thereafter, Gallardo moved
this Court to extend the time to file her bond an additional forty-three days.  See id. 41(a)(2).  To obtain
an extension of time, however, Gallardo was also required to file a cost bond in the trial court within fifteen
days of April 14.  Id.  Although the Clerk of this Court requested Gallardo to submit a supplemental
transcript showing that a cost bond was timely filed, Gallardo has not complied.

	The rules for perfecting an appeal are mandatory and jurisdictional, and compliance with
them cannot be waived.  Alvarado v. State, 656 S.W.2d 611, 612 (Tex. App.--San Antonio 1983, no
writ).  Failure to comply requires us to dismiss the appeal. Id.  Because the fifteen-day grace period for
filing a cost bond has expired and cannot be extended, we are without jurisdiction over the appeal.  We
therefore overrule Gallardo's motion to extend time to file a cost bond and  grant Hartford's motion to
dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 60(a)(2).  We dismiss Gallardo's extension
motion to file the transcript and statement of facts.


Before Justices Powers, Jones and Kidd

Dismissed for Want of Jurisdiction on Appellee's Motion

Filed:    June 19, 1997

Do Not Publish